 FABRIKO, INCORPORATEDFabriko,Incorporated and General Teamsters, Ware-house and Dairy.Employees Local 126,affiliatedwith the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca, Petitioner.Case 30-RC-2694December 17, 1976DECISIONAND DIRECTION OFSECOND ELECTIONBY MEMBERSFANNING, PENELLO, ANDWALTHERPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations-Act, as'amended, a three-member panel has considered the objections to anelection held December 17, 1975, and the HearingOfficer's report recommending disposition,of same.lThe Board has reviewed the record in light of theexceptions and brief, and hereby adopts the HearingOfficer's findings 2 and recommendations.[Direction - of Second, Electionomittedfrompublication.]3MEMBERWALTHER,dissenting:In an election conducted on December 17, 1975,with two unions on the ballot Petitioner lost to theIntervenor by a vote of 21 to 36. Petitioner filed 12objections to the election. After a hearing on theobjections, the Hearing Officer recommended thatfive of the objections be overruled (1, 5, 6, 7, and 12),and six sustained (3, 4, 8, 9, -10, and 11).4 He alsorecommended that the election be set aside and a newelection directed. The Employer filed exceptions tothe Hearing Officer's report.The Intervenor has been the collective-bargainingrepresentative of the Employer's production andmaintenanceemployees since 1971. On November 3,1975, Petitioner filed a petition seeking to represent1The election was conducted pursuant to a Stipulation for CertificationUpon Consent Election. Petitioner received 21 votes, Intervenor (FabnkoEmployees Association) 36 votes, with 4 votes cast for neither organization.2The Heanng Officer found that certain statements made by theEmployer exceeded the limits of permissibility when viewed in the context ofthe Employer's entire campaign Our dissenting colleague disagrees with thisconclusion and quotes portions of speeches made by the-Employer'spresident in an attempt to demonstrate the permissibility of the Employer'scampaign.In so doing,he ignores some of the statements relied on by theHeanng Officer and thus overlooks the context in which the statements weremade. For example,he omits any mention of Employer's statements as to thelikelihoodof Teamster strikes and the probability of their occurrence despitethe opposition of a .majority of the unit employees, that the door would bethrown wide open on wages and benefits if the Teamsters were elected, andthat an agreement would be reached with the Employees Association withouta strike. The Employer's statements,in toto,portray negotiations with theEmployees Association as quickly ending in a harmomous agreement, whilenegotiations with the Teamsters would be protracted, potentially strike andlawsuit ridden, and possibly ending in lower wages and benefits for theemployeesThe issue is whether the Employer's statements,considered in their227 NLRB No. 45387the aforesaid -employees. Thereafter the parties en-tered into a. Stipulation for Certification UponConsent Election calling for an election to be held onDecember 17. Both Petitioner and the Employerwaged vigorous preelection campaigns:Petitioner inthe form of letterwriting and the Employer by lettersand by speechesto assembliesof employees. TheIntervenor did not distribute any campaign material.It is undisputed that in its propaganda the Employ-er opposed the selection of Petitioner as bargainingrepresentative and urged employees to vote for theIntervenor. However, as the Hearing Officer recog-nized, an employer need not remain neutral in acampaign between rival labor organizations, but mayexpress a preference for one of the rivals. Absentthreats or promises of benefits accompanying suchexpression of preference, the employer's conduct willnot justify setting aside an election.5 The HearingOfficer concluded that in this case certain statementsby the Employer made during the, campaign impliedthat the Employer would take a tougher bargainingstance if Petitioner were selected , as bargainingrepresentative- than if the Intervenor, were,selected.On this ground, the Hearing Officer recommendedsetting aside the election.-The relevant objections filed byPetitioner are asfollows:3.On or about December 12, 1975, theEmployer heldmeetingswith its employees atwhich employees were told, encouraged andinduced to vote for the Fabriko EmployeesAssociation.4.On or about December 16, 1975, theEmployer heldmeetingswith its employees atwhich employees were told,- encouraged andinduced, to vote for the Fabriko EmployeesAssociation.8.On or about November 25, 1975, theEmployer sent a letter to each,employee askingtotality,are innocent predictions of circumstances outside'Employer'scontrol, orthreats of Employer reprisal.Gissel PackingCo, Inc,395 U.S.575, 618 (1969). In our opinion, the Heanng Officer was correct inconcluding that the totaleffect ofEmployer's campaign statements includingthe rampant vilification of the Petitioner and constant praise of theIntervenor had the effect of interfering with the employees'freechoice. TheEmployer'sstatements,we believe,constitute an implied but nonethelessclear promise that the Employer would bargain in a more favorable andpromptmanner with the Intervenor or a threat that not only negotiationswould be protracted but that it would take a much harder bargainingapproachwith the Petitioner which would reasonably instill'in the employeesa threat offutility in voting forthe Petitioner.In short,the statementsconcerning matters precisely within the Employer's control reflect anintention to bargain in a disparate manner with the two organizations.Duvernoy &Sons,Inc,177 NLRB538 (1969);IowaPork Company, Inc,148NLRB 1242 (1964).3 [Excelsiorfootnote omitted from publication.]4Objection 2 was withdrawn by Petitioner at the hearing.5 Alley Construction Company,Inc.,210 NLRB 999 (1974);Rold Gold ofCalifornia, Incorporate4123 NLRB285(1959);Stewart-Warner Corporation,102 NLRB 1153 (1953). 388DECISIONS OF"NATIONALLABOR RELATIONS BOARDeach not to vote for Petitioner but rather ". .: Iask thatyou vote in favor of the Fabriko_Employ-ees Association."9.--'On or about November 7, 1975, the Em-ployersenta letter to each employee condemningPetitioneronly, supporting Fabriko EmployeesAssociation.10.On or about December 1, 1975, theEmployer sent a letter to each employee con-demning Petitioneronly,supportingFabrikoEmployees Association.11.On or about December 4, 1975, theEmployer sent a letter to each employee con-demning Petitioneronly, supporting FabrikoEmployees Association.Ihave quoted Petitioner's objections at lengthbecause they indicate rather clearly that the basis forPetitioner's objections to the election was only theseparate expression of preference for Intervenor andhostilitymanifested to Petitioner. The Hearing Offi-cer did not consider, each of the above objectionsseparately because "no single one of [President]Chelstrom's "remarks would constitute an objection-able statement warranting the setting aside' of theelection..." -However, he proceeded to find thatvarious statements madeby Chelstromin letters andspeeches, although standing alone not objectionable,when considered together had the effect of interferingwith employee free choice.In reaching this conclusion, the Hearing Officer puttogether excerpts from the various letters and speech-es of Chelstrom over a 6-week period to create aconstruct to which no employee gave testimony. Theconstruct, in short, is purely a figment of the HearingOfficer's imagination.Moreover, in putting togetherthe various excerpts, the Hearing Officer omitted insome cases relevant partsof Chelstrom's remarks,and ignored their context and background. Forexample, the Hearing Officer considered objection-able Chelstrom's statement that if Petitioner won theelection the Employer would have its lawyer do thebargaining, the same layer who had negotiated withPetitionera 50-cent reduction wage at anothercompany which thereafter went out of business.In a letter to employees dated December 8, Peti-tionermade pejorative references to the Employer'sattorney "to whom he" [Employer] is paying a smallfortune to keep the Teamsters from' being yourrepresentative.",The letteralso said thatthe Employ-er's attorney had negotiated several labor agreementswith Petitioner. In another letter dated December 12the Petitioner stated:The only games Local 126 [Teamsters ] plays is thegame of putting up with attorneys and employersthatwill spend a fortune-inmoney to keep aUnion out of their company so that they will_nothave to paytheir employees a fair wage.In a speech to the employees on December 16, inobvious answerto thestatements in Petitioner'sletters ofDecember 8 and 12, PresidentChelstromsaid:We did hire a lawyer. We felt it necessary to hire alawyer because we're not playing kids' games. TheTeamster'sUnion-the Teamsters are famous-rather they're not famous, but they do havelaw suits.And we're not interested in getting involved inanything like this without good legal competent help.Let's face it. If the Teamster's Union wins thiselection,we're going to have our lawyer negotiatefor us.Our lawyer has negotiated with Teamster Local126 on various other companysituations. In oneparticular case he negotiated a 50-cent deductionin the contract simply because the Teamster'sUnion ripped off the company the year before. Itwasn't long after that the company went out ofbusiness.We aren't paying a small fortune for our attorneyeither.We're paying what is reasonable and what istobe expectedunder the situation.[Emphasissupplied.]In quoting the "Let's face it" portion of Chelstrom'sspeech, the Hearing Officer omitted the underlinedpart of thestatement and he also omitted to mentionthat the excerpt was an obvious answer to theassertions contained in Petitioner's earlier propagan-da letters to employees.I can find nothing coercive inthis statement by Chelstrom.It' isnot unlawful orcoercive to say that in the event of a union victory theemployer will have a lawyer conduct its negotiations.Obviously, it would be more difficult to conductnegotiationswith a powerful, rich, and effectiveorganization like the Teamsters which openly pro-claimed to employees that it was the "largest indepen-dentUnion in the world"and that it had "well-trained Business Agents to protect you and negotiatea fair Labor Agreement of your choice," than with anindependent union like the Intervenor.'The referenceto the Employer's attorney having negotiated a 50-cent deduction with Petitioner for another companyisclearly a rejoinder,albeit ironic,to_ Petitioner'sstatement that it had negotiated bargaining contractswith the Employer's attorney. It is not claimed thatthe statement was false,and of courseif the attorneyhad negotiated the decrease for his employer client,Petitioner had accepted the decrease on behalf of FABRIKO, INCORPORATED389employees. The statement might tend to deflate someof Petitioner's claims, but it was not on that countcoercive.-In a speech to employees on December 12, Chel-strom said, after outlining the voting procedure:What happens after the vote? The ballots may becounted by the observers -and-by the NLRB.And they may be assisted by the observers. If thevote is 51 percent in favor of the Teamsters UnionLocal 126 Fabriko will be required to bargain withthem as your representative. How long thesenegotiations will take, I cannot say. It could take aday, could take a month, could take -a year, ormore: I know of one case where the Retail ClerksUnion in Kenosha and Thrifty Drugs took 3 yearsto negotiate a contract. And it wasn't settled then.They took it to the National Labor RelationsBoard, and a period of time went by after that.During all that time wage increases were notgiven.If the vote is 51 percent in favor of the FabrikoEmployees Association there will be a 7 daywaiting period for the Teamsters Union to fileobjections as to the conduct of the election.During that time no negotiations will be takingplace. If, after that time, no objections are filed, Iwould assume that we will look to the Association fortheirwishes on how they would like to proceed.Should objections be filed, negotiations will not beallowed until the NLRB makes a ruling on thecharges ....[Emphasis supplied.]If 51 percent of the eligible employees voteNeither, the Teamsters Union or the FabrikoEmployees Association, we will again have to wait7 days for any objections to be filed by the unions.Again, if unfair labor practices, or I should sayunfair objections are filed, negotiations of anykind will not be allowed until the NLRB makestheir ruling.In a talk to another group of employees on the sameday, Chelstrom was asked what would happen if theemployees voted for no union. He replied:Well, I assume that what we would do is we wouldhave to sit down and have a common goal, astarting place. That isn't to mean that everythingis lost, but it doesn't mean everything is to gaineither.But because I can't commit right now. Ican't tell you yes, everything is going to be the6The Hearing Officer citedIowa Pork Company, Inc.,148 NLRB 1242,1256 (1964), in support of his conclusionIowa Parkis apposite. In that casetwo unions participated in an election to determine the bargaining represen-same or no, everything is going to be starting fromscratch.The rules and regulations of this timeperiod that we're in right now are very veryexplicit on what I can promise and what I can'tpromise. For that reason, as I did in 1970, I havemade no promises as to what the company will doin- anything.Other than the fact that if the Employ-ees Association is voted-in that we will sit down withthe Association members-and work out something toour benefit.[Emphasis supplied.]If the Union comesin,- as Isaid,we're going tohave to sit down and negotiate with them. Howlong that will take I don't know.On December 16, Chelstrom again spoke to em-ployees and attempted to answer various chargesmade by Petitioner during the preceding week. In thecourse of his talk he saidWe've also been charged that we said we couldnot afford .... a pay increase. Prior to theTeamster's petition for the election we werenegotiating and had offered the employees a 25cent an hour wage increase to the hourly employ-ees, a piece work base of two dollars and thirtyfive cents for the piece rate operators, plus a dayrate of two dollars and seventy five cents for thosepeople averaging a daily piece rate of two seventyfive and above, and a two dollar and thirty centsand hour piece rate-day rate for those employeesaveraging less than two seventy five. We wouldcontinue to pay the forty eight dollars medicalinsurance benefits with the employees paying anyincrease.There were two additional added proposals ontothat for your choice. We asked for a vote and thevote never came off. Because the petition by theunion for the election did not allow us to.The Federal Government, the NLRB said nonegotiations can take place during this time.Wehad fully intended that if the Employees Associationas body rejected any proposal that we offered to goback and negotiate further.[Emphasis supplied.]By stringing together the italicized portions of theabove quotations, the Hearing Officer concluded thatthe Employer was threatening to take a much harderarm's length approach to bargaining with Petitionerthan with the Intervenor and this threat of disparatebargaining justified setting aside the election results .6tativeNeither unionhad everpreviouslyrepresentedthe employees. Duringthe preelection period theemployer engaged in unlawful conduct-interro-gation, threats, and promises of benefits-aimed at discouragingemployees(Continued) 390DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Hearing Officer's evaluation of Chelstrom'sstatementsisunrealistic.The Intervenor at the timeof thestatementshad been for.5 years the collective-bargaining representative of the employees involved.Just prior to the filing of the petition, the Employerand the Intervenor had all but reached agreement onterms of a new collective-bargaining contract. On theother hand, Petitioner had never represented theemployees and its propaganda emphasized its tough-nessand the numerous demands for, additionalbenefits for employees. It does not take great exper-tise in labor relations- to appreciate that collectivebargaining with a new union for an initial contract islikely to be more difficult and protracted thancollective bargaining with an incumbent union whichhas already negotiated several contracts with theemployer. Employees can understand this as well aslawyers. In my opinion, all that Chelstrom was tellingthe employees was that negotiations with the Interve-to vote for one of the two competingunions. Inthis context the TrialExaminer (now Administrative Lacy Judge) found, and the Board adoptedthis finding,that the respondent employer's statementto acaptiveaudienceof its employees that if the independent union wonthe electionitwouldsecure a good contract right away, whereas if the affiliated union won thenor would be easier and swifter than negotiationswith Petitioner. This was a reasonable 'predictionbased on experience; it was not a threat that theEmployer would bargain in a disparate manner.Except for the alleged threat to bargain in adisparatemanner,which as shown in the outlineabove was not specificallyalleged as anobjection tothe election, theHearing Officer recommendedoverruling all the other objections to the election. As Iwould not find an objectionable threat of disparatebargaining, I would overrule Petitioner's objectionsin their entirety and certify the results of the election.The decision of the majority is, in my opinion,another example of the failure of this great Agency,theNational Labor Relations Board, to recognizethat employees are not children and are entitled to aproper expression of facts-, and opinion from bothsides in order to vote intelligently and informed inBoard-conducted elections. Accordingly, I dissent.employer wouldnegotiate at arm's length, was a threat to bargain in adisparatemanner and justified setting aside the election.The facts in thepresent case are entirelydifferent.